internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi plr-108126-02 date date legend h w trust foundation trust trust state d1 d2 dear this letter responds to your letter dated date and subsequent correspondence submitted on behalf of trust requesting rulings concerning the partition of trust a charitable_remainder_unitrust into two separate trusts plr-108126-02 the trust was formed on d1 under the laws of state and was a charitable_remainder_unitrust under sec_664 of the internal_revenue_code providing a distribution to h and w or the survivor of a unitrust_amount equal to the lesser_of trust income or five percent of the beginning of the year value of the trust assets the unitrust_amount for any year also includes any amount of trust income for any year that is in excess of the amount required to be distributed to the extent the aggregate of the amounts paid in prior years was less than the aggregate of the amounts computed as five percent of the net fair_market_value of the assets at the time of the death of both beneficiaries the remaining trust assets were to be distributed to the foundation the foundation is exempt from federal_income_tax under sec_501 and is classified as a private_foundation on d2 trust was partitioned into two separate trusts trust and trust each containing the same provisions as trust each investment held in trust was divided equally between trust and trust at the time of the partition there was no deficiency to be made up with respect to the net_income make-up provisions of trust trust represents that upon the partition of trust into two trusts and upon the distributions by trust to trust and trust any in-kind transfers of trust assets to trust and trust fairly represented the basis and values of the assets held at the time of such transfer h and w propose to convey their unitrust interests in trust to the foundation the remainder beneficiary at which time trust will terminate in consideration for their unitrust interests in trust h and w will receive a lump sum distribution from trust equal to the present_value of their unitrust interests effective on the date of termination determined by using the discount rate in effect under sec_7520 on the date of termination and by using the methodology under sec_1_664-4 of the regulations for valuing interests in charitable_remainder trusts trust represents that when the foundation holds both the unitrust and the remainder interests of trust trust will terminate under the state doctrine_of termination by merger trust represents that the law of state allows the early termination of trust h and w as income beneficiaries of trust and the foundation together with the office of the attorney_general for state on behalf of the remainder beneficiary received approval of the state court for the proposed transaction h and w have signed an affidavit under penalties of perjury that they are aware of no medical_condition expected to result in a shorter-than-average longevity sec_507 provides that except as provided in sec_507 a private_foundation may terminate its private_foundation_status only under the specific rules set forth in sec_507 plr-108126-02 sec_507 provides that in the case of the transfer of assets of any private_foundation to another private_foundation pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization the transferee foundation shall not be treated as a newly created organization sec_664 d provides that for purposes of sec_664 a charitable_remainder_unitrust is a_trust -- a from which a fixed percentage which is not less than percent nor more than percent of the net fair_market_value of its assets valued annually is to be paid not less often than annually to one or more persons at least one of which is not an organization described in sec_170 and in the case of individuals only to an individual who is living at the time of the creation of the trust for a term of years not in excess of years or for the life or lives of such individual or individuals b from which no amount other than the payments described in sec_664 and other than qualified gratuitous transfers described in sec_664 may be paid to or for_the_use_of any person other than an organization described in sec_170 c following the termination of the payments described in sec_664 the remainder_interest in the trust is to be transferred to or for_the_use_of an organization described in sec_170 or is to be retained by the trust for such a use or to the extent the remainder_interest is in qualified_employer_securities as defined in sec_664 all or part of such securities are to be transferred to an employee_stock_ownership_plan as defined in sec_4975 in a qualified_gratuitous_transfer as defined in sec_664 and d with respect to each contribution of property to the trust the value determined under sec_7520 of such remainder_interest in such property is at least percent of the net fair_market_value of such property as of the date such property is contributed to the trust sec_4941 imposes an excise_tax on each act of self-dealing between a disqualified_person and a private_foundation sec_4941 provides that the term self-dealing means any direct or indirect transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation sec_4946 provides that the term disqualified_person with respect to a private_foundation includes a substantial_contributor to the foundation including the creator of a_trust a family_member of a substantial_contributor including children and a foundation_manager including a trustee sec_4946 together with sec_4946 define the term disqualified_person to include a spouse of a substantial_contributor among others sec_4947 provides generally that split-interest_trusts are subject_to the provisions of sec_507 sec_4941 and sec_4945 in the same manner as if such trusts were private_foundations but under sec_4947 not with respect to any amounts payable under the terms of such trust to income beneficiaries unless a deduction was allowable under plr-108126-02 sec_170 sec_2055 or sec_2522 sec_1_507-1 of the income_tax regulations provides in part that if a private_foundation transfers all or part of its assets to one or more other private_foundations pursuant to a transfer described in sec_507 such transfer foundation will not have terminated its private_foundation_status under sec_507 sec_1_507-3 provides in part that as used in sec_507 of the code the term other adjustment organization or reorganization shall include any partial_liquidation or any other significant disposition of assets to one or more private_foundations sec_1_507-3 provides that the term significant disposition of assets means the transfer of percent or more of the net assets of the foundation at the beginning of the year which disposition may be made in a single year or in a series of related dispositions over more than one year sec_1_507-4 provides that private_foundations which make transfers described in sec_507 or are not subject_to the tax imposed under sec_507 with respect to such transfers sec_1_664-3 provides that a_trust is not a charitable_remainder_unitrust if any person has the power to alter the amount to be paid to any named person other than an organization described in sec_170 if such power would cause any person to be treated as the owner of the trust or any portion thereof if subpart e part subchapter_j chapter subtitle a of the code were applicable to such trust sec_1_664-3 provides in part that the trust may not be subject_to a power to invade alter amend or revoke for the beneficial use of a person other than an organization described in sec_170 notwithstanding the preceding sentence the grantor may retain the power exercisable only by will to revoke or terminate the interest of any recipient other than an organization described in sec_170 sec_53_4947-1 of the foundation and similar excise_tax regulations foundation regulations provides that under sec_4947 of the code sec_4941 does not apply to any amounts payable under the terms of a split-interest trust to income beneficiaries unless a deduction was allowed under sec_170 or sec_2522 with respect to the income_interest of any such beneficiary in the present case trust and trust contain the same provisions and beneficiaries as trust and the investments once held by trust are equally divided between trust and trust therefore the unitrust and remainder beneficiaries are entitled to the same benefits immediately after the partition as before plr-108126-02 as a charitable_remainder_unitrust trust is a split-interest trust described in sec_4947 and therefore subject_to sec_4941 which imposes an excise_tax on acts of self-dealing although split-interest_trusts are not sec_501 or sec_4947 private_foundations that are exclusively charitable they are subject_to sec_507 termination rules that are appropriate sec_4947 subjects split-interest_trusts to the provisions of sec_507 sec_507 is applicable to the division of trust since trust transferred all of its net assets to trust and trust under sec_1 b of the regulations trust will not have terminated its private_foundation_status under sec_507 accordingly the excise_tax imposed under sec_507 is not applicable to it h and w are disqualified persons with respect to trust under sec_4946 because they are substantial contributors to trust because trust is a split-interest trust it is treated as a private_foundation under sec_4947 the only interest that h and w had in trust was the payment of the unitrust_amount under the provisions of sec_664 upon the division of trust and before the proposed distribution of trust 3's assets they are receiving the same unitrust payments as before except that the payment is derived from two trusts instead of one thus prior to trust 3's termination they are likely to receive more or less the same unitrust payment as before however it makes no difference for purposes of sec_4941 whether either one or both is receiving more or less of a unitrust payment after the division of trust assets sec_53_4947-1 of the foundation regulations provides in substance that the amounts payable under charitable_remainder split-interest_trusts to the income beneficiaries are not subject_to sec_4941 or sec_507 or sec_4945 thus the disqualified persons are insulated from self-dealing as far as each of their income interests in trust is concerned based on the fact that the unitrust payment is the same before and after the division of trust since neither of the disqualified persons h and w receive any additional interest in the assets of the trust principal no self-dealing transaction will occur withing the meaning of sec_4941 regarding the proposed termination of trust after the transfer of assets to it by trust the critical question for self-dealing purposes is whether early termination may be expected to result in a greater allocation of trust 3's assets to the income_beneficiary to the detriment of the charitable_beneficiary the foundation than a non-early termination h and w’s proposed allocation method is reasonable if the income_beneficiary has no knowledge of a medical_condition or other circumstance likely to result in a shorter life expectancy than that predicted by the actuarial_tables otherwise an early termination would tend to deprive the foundation of its benefit and would be inconsistent with the charitable deduction allowed to h and w we conclude that the proposed termination of trust by the conveyance of h and w’s unitrust interests to foundation will not constitute a direct or indirect act of self-dealing within the meaning of sec_4941 because of all of the following circumstances state law allows the early termination all beneficiaries favor the early termination trust plr-108126-02 will use the regulations’ formula for determining the present values of the income and remainder_interest in a charitable_remainder_trust and h and w have signed affidavits under penalties of perjury that they are aware of no medical_condition expected to result in a shorter-than-average longevity based solely on the representations made and the information submitted we have reached the following conclusions the partition of trust into trust and trust will not cause either trust trust or trust to fail to qualify as charitable_remainder trusts under sec_664 following the partition of trust the proposed conveyance of all of h and w’s interest in trust to foundation followed by the termination of and distribution of all assets by trust to h w and the foundation in proportion to the valuation under the rules of sec_7520 of the respective term and remainder interests will not constitute a prohibited_transaction within the meaning of sec_4941 and sec_4947 following the partition of trust the proposed termination and distribution of assets by trust will not constitute a termination of private_foundation_status within the meaning of sec_507 the above conclusions are based on the assumptions that the proposed termination of trust is not prohibited by state law that the proposed termination will be made pursuant to a court order resulting from a proceeding to which the state attorney_general is a party and that the amounts distributed are determined and distributed pursuant to the valuation rules set forth in sec_7520 in addition we conclude that the conveyance of h and w’s unitrust interests in trust to the foundation is a sale or disposition within the meaning of sec_1001 and that h and w have zero basis in their unitrust interests in trust therefore the amount h and w will realize from the sale of their interest in trust is the amount of money and the fair_market_value of the property distributed to h and w by trust except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent plr-108126-02 pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to trust and to trust’s other authorized representative sincerely yours j thomas hines chief branch associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
